               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

THOMAS JONES, JOSEPH
CHARLES LOHFINK, SUE
BEAVERS, RODOLFOA REL, and
HAZEL REED THOMAS, on behalf
of themselves and others similarly
situated

and

MARTHA EZELL LOWE,
individually and on behalf of a class
of similarly situated employees,                               CONSOLIDATED
et al.                                                            PLAINTIFFS

v.                                              CAUSE NO. 1:17cv319-LG-RHW

KPMG LLP and TRANSAMERICA
RETIREMENT SOLUTIONS
CORPORATION                                                       DEFENDANTS

  MEMORANDUM OPINION AND ORDER GRANTING TRANSAMERICA
      RETIREMENT SOLUTIONS CORPORATION’S MOTION
          TO DISMISS FOR LACK OF JURISDICTION

      BEFORE THE COURT is the [54] Motion to Dismiss for Lack of

Jurisdiction filed by the defendant Transamerica Retirement Solutions Corporation.

The parties have fully briefed the Motion.

      The consolidated plaintiffs, who are participants in the Singing River Health

System Employees’ Retirement Plan and Trust (“the Plan”), sued Transamerica

Retirement Solutions Corporation and others as a result of the underfunding of the

Plan. In her Complaint [5], Lowe alleges that Transamerica was retained to

provide investment management for the Plan as well as investment advice to the
Plan Trustees and Plan members. She claims that Transamerica knew or should

have known that Singing River Health System had defaulted on its obligations to

contribute to the Plan and that Transamerica owed a duty of disclosure as a Plan

fiduciary. She claims that Transamerica knowingly participated in and/or aided

and abetted the former Plan Trustees’ breach of fiduciary duties. Similarly, the

Jones plaintiffs allege in their Third Amended Complaint [2] that Transamerica

made false representations to plan participants that the Plan was adequately

funded and that certain defined benefits were payable to each of them.

      The special fiduciary appointed to oversee the Plan has sole authority to file

lawsuits on behalf of the Plan. Therefore, for the reasons stated in this Court’s [53]

Memorandum Opinion and Order granting KPMG’s Motion to Dismiss for Lack of

Jurisdiction and the Court’s Order denying Lowe’s Motion to Alter Judgment, which

are incorporated herein by reference, Transamerica’s Motion to Dismiss is granted.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the [54] Motion

to Dismiss for Lack of Jurisdiction filed by the defendant Transamerica Retirement

Solutions Corporation is GRANTED. The plaintiffs’ claims against Transamerica

are hereby DISMISSED for lack of jurisdiction. The Court will enter a separate

judgment pursuant to Fed. R. Civ. P. 58.

      SO ORDERED AND ADJUDGED this the 21st day of February, 2020.

                                                 s/   Louis Guirola, Jr.
                                                 LOUIS GUIROLA, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                           -2-
